Citation Nr: 1331936	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  07-35 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from February 1964 to February 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 


FINDINGS OF FACT

1.  The Veteran is service-connected for third degree burn scars of the right lower extremity, rated 40 percent disabling, third degree burn scars of left lower extremity, rated 30 percent disabling, residual burn scars of the bilateral hands, rated 20 percent disabling, and tinnitus, rated 10 percent disabling; he has a combined 70 percent disability rating.

2.  The Veteran's service-connected disabilities either taken alone or in the aggregate do not preclude substantial, gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.155(a), 3.157, 3.400, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The RO's December 2006 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman, 19 Vet. App. at 486.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The RO provided the Veteran appropriate VA examinations with regard to his service-connected disabilities in 2007, 2009 (with 2010 addendum opinion), and 2012.  The aggregate of examinations and opinions obtained are adequate because they are based on thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The aggregate information obtained also addresses the question of TDIU based on all service-connected disabilities.  See Quarles v. Derwinski, 3 Vet. App. 129 (1992).  Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claim.

The Veteran worked as an electrician for several decades, retiring in November 2006.  The Veteran claims he took an early retirement because his disabilities, primarily his service-connected burn scars, caused difficulties with traveling long distances to jobs and other physical aspects of his work.  He also worked as an electrical inspector for one month in 2011, but is not currently working.  The Veteran claims he has a high school education and on-the-job training as an electrician.  He claims there is no other job he could realistically do given his education and he can no longer perform the duties of an electrician because of his service-connected disabilities.  Accordingly, he contends that he is unemployable. 

A Veteran may be awarded a TDIU rating upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

For the purposes of establishing one 60 percent disability or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, (4) multiple disabilities incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

The Veteran is currently service connected for several residual scars from an accident causing third degree burns on his legs and second degree burns on his hands.  Specifically, he is service-connected for burn scars on his right lower extremity, rated 40 percent disabling, scars on his left lower extremity, rated 30 percent disabling, and scars on his bilateral hands, rated 20 percent disabling.  He is also rated 10 percent for tinnitus.  His combined disability rating is 70 percent.  

The Veteran meets the schedular criteria for TDIU.  See 38 C.F.R. § 4.16(a).  Thus, the pertinent inquiry here is whether the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  Id.  Neither the Veteran's age nor his non-service connected disabilities can be taken into account in evaluating his individual unemployability status.  38 C.F.R. § 4.16(a); See, e.g., Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).

Here, the Board finds the Veteran is not entitled to a TDIU because the evidence does not indicate unemployability solely due to service-connected disabilities.

Again, the Veteran indicates he took an early retirement from his 30+ year job as an electrician because he could no longer tolerate the long drives to jobs and other physical requirements.  He indicates the burns on his legs limited his mobility and strength to perform his job.  The Veteran concedes, however, that he receives no ongoing treatment for his disabilities, but rather does stretches and other exercises at home to give himself more mobility.  His employer confirmed the early retirement in November 2006, but did not confirm any missed days of work due to disability.  (See Employer information dated December 2006).  Indeed, the Veteran did not recall any specific missed days of work caused by his service-connected disabilities.  (See Veteran's December 2006 statement).

The Veteran was initially afforded a VA examination in January 2007 where the examiner noted the Veteran's contentions and pertinent medical history, to include the in-service burn accident.  The examiner also noted the Veteran's decreased mobility of the lower extremities to include range of motion from 0 degrees to 105 degrees (normal range of motion being 0 degrees to 180 degrees).  The Veteran, however, walked normal and burns exhibited approximately 16 percent of the total body surface.  The examiner did not appreciate any significant abnormality or disability of the bilateral hands.  With regard to unemployability, the examiner concluded that the Veteran's burns to the legs and hands would not preclude any substantial gainful employment.  Rather, the examiner opined that "sedentary or light manual labor with minimal to no squatting, prolonged sitting, climbing the stairs, or being in a cold environment" is possible.  In fact, the Veteran had indicated during the examination that he did in fact do most of the house cleaning and maintenance at home currently.  As such, the examiner did not find the Veteran unemployable.  As an aside, the examiner also noted that the Veteran's bilateral hearing loss, which is not a service-connected disability, would cause some interference with employment if phone usage was necessary.  The examiner found the Veteran to have a "significant" hearing impairment.

In July 2007 the Veteran was also afforded a VA audiological examination where tinnitus was attributed to the Veteran's military service, but the examiner did not proffer any specific opinion with regard to how tinnitus may affect or preclude employment.  It is noteworthy that the examiner did not find it likely that the Veteran's bilateral hearing loss was attributable to his military service.

The Veteran was afforded an additional VA examination in September 2009 where the examiner also noted the Veteran's contentions, work history, pertinent medical history, and current complaints.  Although the Veteran noted difficulties with mobility and strength due to his leg burns, the examiner opined that the difficulties actually stem from non-service related joint problems, to include arthritis.  His joints did exhibit decreased range of motion and pain, but the examiner found this unrelated to the service-connected burn residuals.  The examiner explained that the Veteran's extensive scarring "affects primarily the medial sides of both lower extremities" and would only affect range of motion on the medial side of the right knee "although full extension is achieved on exam."  The examiner found "no tight, knotted scar tissue or contractures of any of the joints."  Thus, the Veteran's "joint pain is not explainable as a residual of his previous burns...."  Solely considering the Veteran's service-connected burns and scarring, the examiner concluded the disabilities "do not prevent him from obtaining and retaining employment consistent with his education and occupational experience."

The September 2009 examiner offered an addendum in September 2010 clarifying that the opinion was limited to the Veteran's service-connected burns and scarring and no formal questions were asked regarding "difficulties with employment due to tinnitus."  The examiner noted, however, that the Veteran never offered this up as an obstacle to working. 

In accordance with a Board remand, the Veteran was afforded an additional VA examination in February 2012 to consider the Veteran's employability in light of all service-connected disabilities, to include tinnitus.  The 2012 VA examiner, similar to the 2009 examiner, found no significant functional impairment attributable to the Veteran's residual burn scars.  The examiner also found no functional impairment attributable to the Veteran's service-connected tinnitus.  The examiner noted the Veteran's long history doing medium to heavy physical work as an electrician and found "no evidence that service-connected conditions would impair his occupational functions."

The Board finds the examination findings and the opinions rendered to be persuasive.  The opinions are based on thorough examinations, a complete review of the claims folder, and consideration for the Veteran's statements.  The opinions weigh heavily against the award of TDIU.  The Board also finds it compelling that no medical professional has ever opined that the Veteran is unemployable solely due to service-connected disabilities.

The Board considered the Veteran's contention that his education and skills limit him solely to being an electrician and, therefore, even if he is physically capable of sedentary employment, he is not realistically educated or trained for sedentary employment.  The 2009 and 2012 VA examiners concluded, however, that the Veteran is capable of employment consistent with his education and occupational experience.  The 2009 VA examiner found no medical explanation for the Veteran's complained joint pain and limited mobility related to his service-connected disabilities and the 2012 VA examiner similarly found no functional impairment attributable to his service-connected burn scars or tinnitus.  

In short, the medical evidence does not indicate the Veteran is precluded from gainful, substantial employment solely due to his service-connected disabilities.  Indeed, there is significant evidence to the contrary.  Although the Veteran claims his education and experience do not lend themselves to sedentary employment, the medical evidence indicates he is not precluded from his usual employment solely due to service-connected disabilities.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and a total disability rating for compensation purposes based on individual unemployability is not warranted in this case.


ORDER

A total disability rating based on individual unemployability is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


